Citation Nr: 0531585	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's application to reopen his 
previously denied claim for service connection for a lumbar 
spine condition.  In June 2001, the Board remanded the claim 
for additional development.  By a de novo review in May 2005, 
the RO denied service connection for a lumbar spine condition 
on the merits.  

The Board observes that service connection for a lumbar spine 
condition was previously denied in a February 1988 RO 
decision.  Thus, although the RO has adjudicated the issue of 
entitlement to service connection for a lumbar spine 
condition on the merits, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Barnett, supra.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal was requested.  The veteran has been notified of 
all of the legal and evidentiary requirements regarding this 
claim, including his responsibility to report for scheduled 
examinations.  

2.  The veteran failed to report for a scheduled VA 
examination in March 2005 and has given no good cause for his 
failure to report or exhibited a willingness to report for a 
VA examination if another was scheduled.




CONCLUSION OF LAW

The application to reopen a claim for service connection for 
a lumbar spine condition is denied as a matter of law.  
38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his application to reopen his previously 
denied claim of service connection for a lumbar spine 
condition in September 1998.  In July 1999, the RO denied the 
veteran's application to reopen; the veteran appealed to the 
Board.  In June 2001, the Board remanded the claim for 
further development.  By letters dated in October 2001 and 
August 2004, the RO advised the veteran that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his application to reopen his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
told that a VA examination may be scheduled and that he must 
report or his claim may be denied.  The veteran was requested 
to provide authorization for the release of any private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.

In a March 2005 letter, the veteran was notified that a VA 
examination would be scheduled and that it was his duty to 
report or his claim may be denied.

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause an 
application to reopen a claim shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (2005).  In 
addition, when requested information is not furnished within 
one year, claims are considered abandoned.  See 38 C.F.R. § 
3.158 (2005).  The United States Court of Veterans Affairs 
(Court) has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination. Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the 
Court stated that in the normal course of events it was the 
burden of the veteran to keep VA apprised of his whereabouts, 
and that if he did not do so there was no burden on the VA to 
turn up heaven and earth to find him before finding 
abandonment of a previously adjudicated benefit, the Court 
has also held that the "duty to assist is not always a one-
way street."  Id.; Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The record documents that the veteran was notified by letter 
sent to his address of record discussing his responsibilities 
concerning his claim on two occasions following his 
application to reopen his claim for service connection, in 
October 2001 and August 2004.  The March 2005 letter 
notifying the veteran as to the scheduling of the examination 
also advised him of the consequences of failing to report for 
an examination scheduled in conjunction with his claim.  The 
veteran has never responded with a willingness to report for 
an examination.  Therefore, the Board finds that additional 
efforts to schedule an examination would be futile.  In the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2005).

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and the fact that the veteran 
has not contacted the RO to attempt to reschedule an 
examination, the Board is satisfied that the veteran failed 
to report to the scheduled March 2005 VA examination without 
good cause.  See 38 C.F.R. § 3.655.  For the reasons outlined 
above, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The application to reopen the claim for service 
connection for a lumbar 
spine condition must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

The application to reopen the claim for service connection 
for a lumbar spine condition is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


